Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL REJECTION

 Claims Rejections
 Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s)  contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, it is not understood how the second electrical system can “compensate” even mode and odd mode propagation delay difference by modifying the passive connectors and how the connector can be “modified” as recited in claim 1 since the present disclosure does not show the “connectors” and the “second electric system” in detail and clearly discloses how they can be “modified “ and “compensate”.  Correction or clarification is required.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, recitation of the limitation:  “a second electrical . . . devices” on lines 4-7 is unclear, as such indefinite. It is unclear what the “passive connectors” and “transmitting and receiving active devices” are, where they are from,  how the connector can be “modified” and modifying the connectors can “compensate” the mode propagation delay difference and how this limitation is read on the preferred embodiment. Insofar, no such limitation is seen on the drawings. 
	In claim 2, the recitation “a connector” is confusing because it is unclear if the is additional “connector” or further of the previously recited “connectors” in claim 1. The same is true for claim 3.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in
public use, on sale or otherwise available to the public before the effective filing
date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or
in an application for patent published or deemed published under section 122(b),
in which the patent or application, as the case may be, names another inventor and
was effectively filed before the effective filing date of the claimed invention. 
Claims 1-3 are rejected under 35 USC 102 (a((2) as being anticipated by Mullono et al (US 9,602,160). 
Regarding to claim 1, as the best construed, Mullono et al discloses the circuit as shown on Figures 1-5 comprising:
-a first electrical system (101); and
 - a second electrical system (103 or 201) cascaded with the first electrical system in series, the second electrical system configured to compensate even- mode and odd- mode propagation delay difference of the first electrical system to reduce FEXT, sec the paragraphs 21-22. Noted that the limitation “compensate even-mode and odd-mode propagation delay difference of the first electrical system to reduce the FEXT by modifying passive connectors between transmitting and receiving active devices” is not considered and given a patentable weight since it is not clearly “defined” and “support”.
Regarding to claim 2, wherein the first electrical system (101) and the second electrical system (10S of 201 are one or more of a connector, a cable, a printed circuit board (PCB), or a chip package, see Figure 5.
Regarding to claim 3. as the best construed, wherein the second electrical system (1033 inherently comprises reconfigurable hardware (206a}, see Figure 2.

Response to Applicant’s Arguments
The applicant argues that Muljono, however, fails to teach or suggest that the second electrical system is configured to compensate even-mode and odd-mode propagation delay difference of the first electrical system to reduce the FEXT by modifying passive connectors between transmitting and receiving active devices. The arguments are not persuasive because this limitation  clearly “defined” and “support”.

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.



/DINH T LE/            Primary Examiner, Art Unit 2842